DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 02/08/2021.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1 and 11 is/are independent claim(s).
Claim(s) 1-2, 8-12, and 18-20 is/are rejected.
Claim(s) 3-7, and 13-17 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170188391_A1_Rajagopal in view of US_20180324860_A1_Mattsson.
Regarding claim 1, Rajagopal discloses a communication device, comprising: a radio transceiver, configured to transmit or receive wireless signals (Rajagopal figure 3) and comprising: a collision detection device (Rajagopal figure 3), configured to detect energy in a wireless communication channel during a first time interval (Rajagopal figures 16, 24, and paragraph 108, “…the processor 340 is also capable of determining a sensing duration for the channel sensing operation based on a sensing window period that is a same for transmissions from a plurality of UEs in a given resource pool and identifying a resource availability map for next data transmission based on sensing during a result of the determination of sensing duration…”,  paragraph 203, “All UEs in a given resource pool may use the same sensing window period for the UE's transmissions”, and paragraph 269, “…the V2V transmission may follow after a fixed sensing interval (e.g. 16us, 25us, or 32us) applied before one or more transmission instances…”) before a packet is transmitted by the radio transceiver (Rajagopal, figure 12, step 1202 is performed before step 1206. And paragraph 185, “…the UE can perform energy sensing across all resources in step 902 to investigate potential SA and data transmissions…”, and paragraphs 198. Since the SA transmission is in PSCCH, and the data transmission is in PSSCH, the PSCCH and PSSCH will be sensed) and accordingly generate a detection result (Rajagopal figure 12, and paragraph 186, sensing result from SA decoding and/or energy sensing); and a processor (Rajagopal figure 3), configured to adjust at least one transmission parameter according to the detection result (Rajagopal figure 12, step 1205, and paragraph 187), but does not explicitly disclose wherein the first time interval covers a period of time for the radio transceiver to switch from a receiving state to a transmitting state.
Mattsson discloses wherein the first time interval covers a period of time for the radio transceiver to switch from a receiving state to a transmitting state (Mattsson paragraphs 43, 55, 57, 82, 89, performing collision detection during the turnaround period (switching from receiving to transmitting)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mattsson’s 

Regarding claim 2, Rajagopal and Mattsson disclose the communication device of claim 1, and Rajagopal further disclose wherein the collision detection device is further configured to detect energy in the wireless communication channel during a second time interval after the packet has been transmitted by the radio transceiver and accordingly generate the detection, and wherein the second time interval starts when the radio transceiver completes transmission of the packet result (Rajagopal figure 12, and paragraphs 108, 185, 187, 203, 269, the process can be re-started after step 1206, and the energy sensing will be performed in another sensing window period which is after the transmission in step 1206).
Regarding claim 11, Rajagopal and Mattsson disclose the limitations as set forth in claim 1.
Regarding claim 12, Rajagopal and Mattsson disclose the limitations as set forth in claim 2.

Claims 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170188391_A1_Rajagopal in view of US_20180324860_A1_Mattsson and US_20120320759_A1_Shao.
Regarding claim 8, Rajagopal and Mattsson disclose the communication device of claim 1, but do not explicitly disclose wherein the processor is further configured to count a number of collisions occurred during the first time interval according to the detection result to obtain a statistical result and adjust the transmission parameter according to the statistical result. 
Shao discloses wherein the processor is further configured to count a number of collisions occurred during the first time interval according to the detection result to obtain a statistical result and adjust the transmission parameter according to the statistical result (Shao paragraphs 17, 165, “…a collision detection section that determines whether or not there is a packet collision due to interference of said plurality of test packets with another communication based on said time series sample data and calculates a packet collision rate based on the number of packet collisions and the number of said plurality of test packets that have been transmitted if said packet collision occurs; and a control section that adjusts a parameter that said data transmission and reception section uses to transmit data based on a calculation result of said collision detection section”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shao’s adjusting a parameter for data transmission and reception based on collision detection which includes packet collision rate in Rajagopal and Mattsson’s system to better adjust 

Regarding claim 9, Rajagopal, Mattsson and Shao disclose the communication device of claim 8, and Rajagopal further disclose wherein the transmission parameter is selected from a group comprising a transmission rate, a contention window length, enablement of a Request to Send (RTS)-Clear to Send (CTS) mechanism, enablement of a retransmission mechanism, enablement of a frame aggregation mechanism, enablement of a transmission opportunity (TxOP), a length of the transmission opportunity, a transmission power, a transmission bandwidth and a transmission band (Rajagopal paragraph 187, “The UE then selects the transmission parameters such as transmit power, MCS, semi-persistent transmission related parameters such as next transmission interval etc.”).

Regarding claim 10
Shao discloses wherein the communication device operates in compliance with a Carrier Sense Multiple Access (CSMA) or a Collision Avoidance (CA) protocol (Shao paragraphs 5, 10, 80).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shao’s adjusting a parameter for data transmission and reception based on collision detection which includes packet collision rate in Rajagopal and Mattsson’s system to better adjust the transmission parameters based on the collision level. This method for improving the system of Rajagopal and Mattsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shao. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rajagopal, Mattsson and Shao to obtain the invention as specified in claim 10.

Regarding claim 18, Rajagopal, Mattsson and Shao disclose the limitations as set forth in claim 8.
Regarding claim 19, Rajagopal, Mattsson and Shao disclose the limitations as set forth in claim 9.
Regarding claim 20, Rajagopal, Mattsson and Shao disclose the limitations as set forth in claim 10.

Allowable Subject Matter
Claims 3-7, and 13-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471